Allowance
This office action is in response to Applicant’s amendment filed on 7/27/22.
 Reasons for Allowance

Claims 1-12 are allowed.  
It has been determined after careful review of the claims, when read as a whole, that the prior art (Champoux – U.S. Patent No. 10,884,847) teaches: producing test data for storage to a memory storage device under test (DUT) utilizing a test data pattern generator, and further producing a respective N bit word every cycle, wherein the N bit word includes a plurality of subwords. Also, further applying a digest function on each N bit word to generate, every clock cycle, a corresponding word digest for each N bit word utilizing a digest circuit, and storing each N bit word along with the corresponding word digest to the DUT utilizing a storage circuit.
However, when read as a whole, the prior art does not teach per claim 1: in response to receiving a read command from a host to read at least one of the sectors in the data unit, determining that the data unit is in a valid state, wherein it is further determined whether the sectors to be read are in the valid or the invalid state according to the sector state set stored in the metadata of the data unit, and, for the sector or sectors determined to be in the valid state, actual data is returned to the host, and, for the sector or sectors determined to be in the invalid state, information indicating a read error is returned to the host.

Further, when read as a whole, the prior art also does not teach per claim 5: replacing the user data of a corresponding one of the sectors in the read data unit with the data to be written into the sector to obtain a data unit to be written, and setting the sector to be written to be in the valid state and keeping other ones of the sectors with their previous state in the sector state set of the data unit to be written; and writing the data unit to be written into the storage medium of the solid-state disk.
      				       Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
      Any inquiry concerning this communication or earlier communications from the examiner should be directed to Enam Ahmed whose telephone number is 571-270-1729.  The examiner can normally be reached on Mon-Fri from 8:30 A.M. to 5:30 P.M.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Albert Decady, can be reached on 571-272-3819.
 The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
                 EA
	  8/13/22
/ALBERT DECADY/Supervisory Patent Examiner, Art Unit 2112